Citation Nr: 0108090	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  94-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to 
September 1966.   

This appeal arose from a July 1993 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado which denied the appellant's claim of entitlement to 
service connection for PTSD.
  
The record reflects that in October 2000, the appellant's 
claims folder was transferred to the jurisdiction of the RO 
in Washington, D.C.  

REMAND

The appellant seeks service connection for PTSD.  

This matter was last before the Board of Veterans' Appeals 
(the Board) in June 1998, at which time the Board determined 
that further development of the evidence was necessary.  

Having reviewed the record subsequent to its June 1998 remand 
of this matter, the Board has determined that its remand 
directives were not accomplished, and it must again remand 
the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[holding that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure such compliance].    

In the interest of clarity, after a brief synopsis of the 
relevant law and VA regulations and the factual background of 
this case, the specific reasons for the remand will be 
discussed below.


Relevant law and regulations

Service connection - in general

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that a disability 
was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. See 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has held that the Board may not rely 
strictly on combat citations to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994). A veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Critical to this matter, the VCAA provides that a 
claimant for VA benefits has the responsibility to present 
and support a claim."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. § 5107(a)].

Factual background

The record reflects that the appellant has been diagnosed on 
multiple occasions to have PTSD.  Mental health care 
professionals have opined that the disorder is linked to 
certain experiences the appellant claims to have had while on 
active duty.  

To date, the appellant has identified the following 
stressors, which will be referred to further in this remand 
by reference to their number:

1. At some unspecified time while on duty 
with the 545th Military Police Company 
in Yonugol, South Korea, the appellant 
shot and killed several individuals.

2. On or about September 28, 1964, while 
on duty in Korea, the appellant 
witnessed the beating by a fellow 
military policeman of a suspect.  The 
appellant recalled that the victim was 
slammed on a toilet in the jail area 
and there was blood was on the walls, 
floors, and the bars of the cells.

3. On or about October 15, 1964, while on 
patrol in the town of Moonsaini, the 
appellant shot a South Korean soldier 
at very close range and observed him 
die.  The appellant explained that the 
soldier was attempting to escape after 
robbing a local business. 

4. On or about October 26, 1964, the 
appellant was on duty at a traffic 
control point, when a bus occupied by 
Korean nationals fell off of a bridge 
into a river.  The appellant 
participated in retrieving the wounded 
and the dead, and he was incapacitated 
for 2 full weeks thereafter.

5. On or about November 23, 1964, the 
appellant was on duty in another 
traffic control point in the early 
morning when three or four North 
Koreans infiltrated and they exchanged 
fire.  The appellant believes that he 
shot at least one and perhaps two of 
the infiltrators.

6. While on patrol with a South Korean 
soldier on or about December 7, 1964, 
the appellant witnessed his South 
Korean counterpart rape and murder a 
Korean national female of 
approximately twelve years of age.

7. While on patrol on one occasion, the 
appellant said he saw the heads of 
three Koreans hanging on a fence 
outside of a Turkish military 
compound.  According to the appellant, 
the Turkish soldiers apparently 
routinely beheaded local nationals who 
were caught stealing.   

8. On or about February 20, 1965, the 
appellant and his military police 
partner, John F., (who the appellant 
believes now resides in vicinity of 
San Francisco, California), were on 
patrol duty in the village of 
Moonsani, Korea, when they were 
attacked by African-American soldiers.  
The appellant stated that the 
assailants struck him and kicked him 
in the groin, and took his weapon and 
his club.  According to the appellant, 
the attackers also took John F.'s 
weapon and his club, and disabled the 
patrol's radio.  

9. While stationed in Germany, the 
appellant was awakened one night from 
the sound of a gunshot.  He awoke to 
find that an African-American soldier, 
who had been disliked in the unit, had 
been shot in the head "three bunks 
away" from the appellant.

10. At some point during the appellant's 
basic training, the appellant 
witnessed the death of a fellow 
trainee from spinal meningitis.  

The Board's June 1998 remand called for the RO to contact the 
appellant in order for the appellant to provide "a 
comprehensive written statement containing as much 
information as possible" concerning his alleged stressors.  
Upon receipt of the appellant's statements, the RO was to 
contact official records depositories in an effort to verify 
such alleged stressors. 

The record reflects that various ROs made extensive efforts 
to contact the appellant and advise him of the Board's June 
1998 action.  The record suggests that the appellant then and 
thereafter may have purposefully sought to evade responding 
to the Board's June 1998 request for further information.  
Several examples may be gleaned in this regard.  

 By letters dated August 3, 1998 and October 28, 1998, the 
appellant was informed of the Board's remand, and was 
instructed to provide specific information with regard to all 
of the claimed stressors identified of record.  These letters 
were forwarded to the appellant at his last specified mailing 
address, a post office box in El Paso, Texas.  However, these 
letters were returned as "unclaimed."  

In January 1999 through his representative, the appellant 
forwarded a Statement in    
Support of Claim reiterating prior argument that the evidence 
was then sufficient to grant his claim.  The appellant did 
not provide a forwarding address in the Statement in Support 
of Claim, but instead chose to provide a "voice mail" 
number.  However, in the appellant's representative's 
forwarding letter, the appellant is shown to have been 
provided a copy of the representative's letter at the 
appellant's previously designated post office box - the same 
address from which the letters of the RO in August and 
October 1998 were returned as "unclaimed."  

The record thereafter reflects that in April 1999, personnel 
at the RO in Waco, Texas, made special arrangements for the 
appellant to speak with a VA representative in El Paso, 
Texas.  A report of contact dated in July 1999 reflects that 
the appellant then contacted the designated El Paso VA 
representative by telephone.  The memorandum of this phone 
call reflects that the appellant stated that he was  living 
out of his vehicle.  The appellant was requested to inform 
the VA representative of an address and telephone number 
where he could be reached.  However, the VA representative 
noted that the appellant "refused to provide" this 
information, and that the appellant told the VA 
representative that he should contact a Congressional 
representative to obtain this information.  When specifically 
advised by the representative that he must cooperate with VA 
in order to develop his claim by reporting where he could be 
reached, the appellant was noted to have responded by 
indicating he would "go with plan B."  The appellant did 
not indicate the nature of "plan B," but most importantly 
did not reveal his whereabouts or where he could be 
contacted.  

Shortly after this refusal to provide this information, the 
appellant forwarded Statements in Support of Claim through a 
congressional representative in June and August 1999.  
However, the appellant did not provide a forwarding address.  

In November 1999, the Denver, Colorado RO obtained 
information as to the appellant's whereabouts, and forwarded 
copies of the previously unclaimed letters dated in August, 
October, and November 1998 to a street address in Greeley, 
Colorado.  The envelope forwarding these letters was returned 
as undelivered.  As to the reasons for the non-delivery, it 
appears that the envelope was stamped indicating that the 
letter was "unclaimed" or "refused."  However, parties 
unknown marked the envelope as having been undelivered 
because there was "no such person."   

In June 2000, the appellant's representative advised VA of 
the appellant's report that "all [of] the information he 
previously submitted is all that he can remember in reference 
to all of the said stressors."  

Reasons for Remand

This matter was remanded in June 1998 to afford the appellant 
an opportunity to provide necessary clarifying information as 
to these stressors, in order to ensure that an informed 
decision would be rendered by VA, in accordance with now 
well-established law.  The Board directed that after the 
appellant's statement was received, it was to be forwarded to 
appropriate government records depositories in order that 
research could be undertaken with a view towards obtaining 
credible supporting evidence to substantiate the occurrence 
of the claimed stressors.  See, e.g., Falk v. West, 12 Vet. 
App. 402 (1999).  

This matter is again being remanded on the basis that 
following receipt of the appellant's June 2000 report, no 
matter how sparse it may have been, the appellant's accounts 
of record should have been forwarded to both the National 
Archives and Records Administration and the U.S. Armed 
Services Center for Research of Unit Records [USASCRUR; 
formerly the United States Army and Joint Services 
Environmental Support Group (ESG)], as directed in the 
Board's June 1998 remand.  Because this matter is being 
remanded, the appellant will be afforded an additional 
opportunity to provide substantiating information as to his 
claimed stressors.  

The Board is cognizant that the appellant is homeless.  
However, the record suggests that the appellant has been 
aware of VA's efforts to develop this claim, but has refused 
to disclose his whereabouts or at least a means by which he 
could be contacted.  As the Court has noted, "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts. If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  

The Board therefore takes this opportunity to again advise 
the appellant that  although VA is required by statute and by 
case law to assist appellants in developing well-grounded 
claims, "The duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
appellant is further advised that his lack of cooperation 
with the RO's efforts without good cause may result in the 
claim being considered on the evidence now of record or 
denied.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should request that the 
appellant provide a comprehensive written 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed while in 
service, and should be afforded a 
reasonable period of time certain in 
which to provide such a statement. The 
appellant should be asked to provide 
specific details of the claimed stressful 
elements during service, such as all 
dates, places, detailed descriptions of 
events, and any other identifying 
information concerning any other 
individuals or witnesses involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail.  With regard to the 
specific claimed and numbered stressors, 
the appellant is requested to provide the 
following information:

	a.  Stressor 1:  Provide a detailed 
statement reflecting circumstances of all 
shootings.  In particular, provide the 
dates, times, locations, victims, and the 
names, military organization, and ranks 
of all witnesses to these shootings.  The 
appellant is further requested to provide 
the names, ranks, and circumstances 
relative to his reporting of these 
incidents.  

	b.  Stressor 2:  Provide the name 
and rank of the military policeman 
claimed to have beaten the suspect.  The 
appellant should further provide the 
names, ranks, and units of any witnesses 
to the alleged beating; whether an 
investigation resulted, and the 
circumstances relative to his reporting 
of these incidents.  

	c.  Stressor 3:  Provide the names, 
ranks, and organizations of any witnesses 
to this shooting.  The appellant is 
further requested to provide the names, 
ranks, and circumstances relative to his 
reporting of this  incident.

	d.  Stressor 4:  Provide the 
military unit of assignment at the time 
of the claimed accident.  Provide the 
name and rank of the immediate 
supervisor, and any fellow military 
policemen participating in the rescue 
operation.  

	e.  Stressor 5:  Provide the names, 
ranks, and organizations of any witnesses 
to this shooting.  The appellant is 
further requested to provide the names, 
ranks, and circumstances relative to his 
reporting of this  incident.

	f.  Stressor 6:  The appellant is 
requested to provide the names, ranks, 
and circumstances relative to his 
reporting of this incident.  The 
appellant is further requested to report 
whether he further reported this incident 
and to what authority.  The appellant is 
further requested to provide information, 
if he is able to do so, relative to the 
disposition of any criminal charges that 
may have been brought against the alleged 
perpetrator.

	g.  Stressor 8:  The appellant is 
further requested to provide the names, 
ranks, and circumstances relative to his 
reporting of this incident.  The 
appellant is requested to provide 
information relative to any medical 
treatment for the claimed kick in his 
groin and beating which he allegedly 
received in the incident.  Further, the 
appellant is requested to provide 
information regarding whether he or his 
partner, John F., were respondents in a 
resulting report of survey investigation 
regarding the loss of any military 
equipment (i.e., the individual weapons 
and the patrolmens' clubs) or damage of 
the vehicle's radio.  If the appellant 
and his patrol partner were respondents 
in a report of survey investigation, the 
appellant is requested to provide 
information regarding the results of the 
investigation.

h.  Stressor 9:  The appellant is 
requested to provide his unit of 
assignment (company, battalion, and 
brigade) at the time of the claimed 
shooting; the name of the African-
American soldier killed; the date of the 
shooting; the name of the assailant; and 
the names of any witnesses to the 
incident.  The appellant is requested to 
provide specific information regarding 
whether he was called upon to testify in 
any military investigation of the 
incident, and or any resulting courts-
martial or other inquiry.  If possible, 
the appellant is requested to provide 
information relative to the ultimate 
disposition of any resulting 
investigation. 

i.  Stressor 10:  The appellant is 
requested to provide his basic training 
company unit, and the name of the soldier 
who died from spinal meningitis.  

2.  Following receipt of the appellant's 
statement, the RO should contact 
appropriate records depositories and/or 
other sources and attempt to obtain 
clarifying information relative to the 
appellant's account of his claimed 
stressors.  The RO should request any and 
all unit operational reports, reports of 
survey as to property loss, military 
criminal investigations, records of trial 
by courts-martial, or any other 
information regarding the appellant's 
claimed stressors.  Any information 
obtained is to be associated with the 
claims folder.  In particular, the RO 
should forward the appellant's statement 
to the following sources:

a.  The Director, National Archives 
and Records Administration (NARA), ATTN: 
NCPNA-O, 9700 Page Boulevard, St. Louis, 
Missouri 63132.

b.  The United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 77978 Cissna Road, Suite 101, 
Springfield, VA, 22150-3197.  

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  Following such development, the 
RO should review and readjudicate the 
claim.  If any such action does not 
resolve the claim, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case. The 
appellant should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



